Citation Nr: 0304296	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss prior to June 10, 1999.

2.  Entitlement to an evaluation in excess of 40 percent from 
June 10, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1958.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Manchester, New Hampshire Regional Office.  He filed 
the original claim for an increase on July 14, 1998.  During 
the pendency of the appeal, the RO increased the rating for 
the veteran's bilateral hearing loss to 30 percent, effective 
from July 14, 1998 and to 40 percent, effective from June 10, 
1999.  The assigned ratings do not represent the maximum 
available under applicable diagnostic criteria, and the claim 
for increase therefore remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

The case was remanded by the Board in June 2002.  The 
requested development having been completed, the case is once 
more before the Board for appellate review.


FINDINGS OF FACT

1.  During remand development, a 30 percent rating was 
assigned for bilateral hearing loss from July 14, 1998, the 
date of the reopened claim until June 1999.  Clinical 
findings at that time do not support a higher schedular 
rating.

2.  Clinical findings on VA audiological examination 
conducted in August 1999 reflect hearing loss pursuant to the 
schedular criteria sufficient to entitle the veteran to a 40 
percent rating.

CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation higher than 30 
percent for bilateral hearing loss disability were not met 
from July 14, 1998 to June 9, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (1998 & 2002).

2.  The criteria for a schedular evaluation higher than 40 
percent for bilateral hearing loss disability are not met 
since June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998 & 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to 
service connection; the February 1999 statement of the case, 
the May 1999 supplemental statement of the case; the March 
2001 supplemental statement of the case; the January 2002 
supplemental statement of the case; the June 2002 Board 
Remand and the November 2002 supplemental statement of the 
case.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  He was given the opportunity to appear and testify 
before a RO hearing officer and/or Member of the Board to 
advance any and all arguments in favor of his claim.  The 
veteran has not identified additional relevant evidence that 
has not already been sought and associated with the claims 
file.  The Board does not know of any additional relevant 
evidence, which is available.

Additionally, the veteran was afforded several VA 
examinations.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  With regard to the adequacy of the 
examinations, the Board notes that the report reflects that 
the VA examiners reviewed and recorded the past medical 
history, noted the veteran's current complaints, conducted 
examination, and offered appropriate assessment and 
diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The November 2002 supplemental statement of the case informed 
the veteran as to what evidence he must obtain and what 
evidence VA would obtain or assist in obtaining.  As there is 
no additional evidence that needs to be obtained, there is no 
need for any more specific notice to the veteran than has 
already been provided.  See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Therefore, the claim is ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2002), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board is therefore required to consider the veteran's 
increased rating claim in light of both the former and 
revised schedular rating criteria to determine whether an 
increased evaluation for the service-connected hearing loss 
is warranted.  The Board further notes that the differences 
between the former criteria and the revised criteria are 
relatively minor.  

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the rating schedule 
establishes eleven-(11) auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 
4.85 (2002) Diagnostic Codes 6100-6110.

The results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
pure tone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.

As to the provisions of section 4.86, in effect prior to May 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss.  The exceptional patterns addressed in that 
section are when the pure tone threshold at each of the 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86 (2002).  

In support of the veteran's original January 1989 claim for 
service connection is a VA audiometric examination report 
dated in July 1989.  Pure tone thresholds in the right ear 
were 30, 50, 75, and 85 decibels at 1000, 2000, 3000 and 4000 
hertz, respectively.  Pure tone thresholds in the left ear at 
the same frequencies were 40, 50, 65, and 80 decibels.  
Average pure tone threshold was 60 decibels in the right ear 
and 59 in the left ear.  Speech recognition score on the 
Maryland CNC wordlist was 80 percent in the right ear and 80 
percent in the left ear.  

In a September 1989 rating decision service connection for 
bilateral hearing loss was established and a 10 percent 
evaluation was assigned, effective January 1989.  He was 
notified and there is no disagreement with this action.  Thus 
it became final.

The veteran filed a new claim for an increased rating that 
was received by the RO on July 14, 1998.

Audiometric examination in July 1998 showed pure tone 
thresholds in the right ear were 50, 65, 70 and 85 decibels 
at 1000, 2000, 3000 and 4000 hertz, respectively.  Pure tone 
thresholds in the left ear at the same frequencies were 45, 
70, 75 and 85 decibels .  Average pure tone threshold was 60 
decibels in the right ear and 59 in the left ear.  Speech 
recognition score on the Maryland CNC wordlist was 72 percent 
in the right ear and 76 percent in the left ear.  

VA examination in August 1998 shows that audiometric testing 
revealed pure tone thresholds in the right ear of 45, 60, 70, 
and 90 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 66 percent.  Pure tone thresholds in the left ear 
were 55, 70, 75, and 90 decibels at the same frequencies.  
The average pure tone threshold for the left ear was 73 
percent.  Speech recognition scores were 68 percent in the 
right ear and 84 percent in the left ear.  The clinical 
assessment was sensironeural loss sloping from within normal 
limits to mild to moderate to severe; with fair speech 
discrimination.  Sensorinerual loss from mild to moderate to 
severe with good speech discrimination.  

VA examination in August 1999 shows that audiometric testing 
revealed pure tone thresholds in the right ear of 55, 65, 75, 
and 80 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 69 percent.  Pure tone thresholds in the left ear 
were 60, 70, 80, and 85 decibels at the same frequencies.  
The average pure tone threshold for the left ear was 74 
percent.  Speech recognition scores were 68 percent in the 
right ear and 56 percent in the left ear.  

In a September 1999 rating decision the evaluation for 
hearing loss was increased to 40 percent evaluation, 
effective June 10, 1999.  This effective date was based on a 
change in the law and a physical exam, over 1 year from the 
date of claim showing deterioration in the veteran's hearing.

VA examination in July 2001 shows that audiometric testing 
revealed pure tone thresholds in the right ear of 55, 70, 75 
and 80 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 80 decibels.  Pure tone thresholds in the left ear 
were 65, 70, 75 and 80 decibels at the same frequencies.  The 
average pure tone threshold for the left ear was 73 decibels.  
Speech recognition scores were 68 percent in the right ear 
and 76 percent in the left ear.  

The examiner noted the puretone thresholds were not 
significantly different than those obtained at the last 
evaluation in August 1999.  A mild to profound in the right 
ear and moderate to profound in the left ear sensorineural 
hearing loss was indicated across the frequency range.  The 
four-frequency puretone average was 70 decibels in the right 
ear and 73 in the left.  Scores reflected fair word 
recognition ability quiet in the right ear of 68 percent and 
fair to good word recognition ability in the left ear of 76 
percent.  The word recognition score for the right ear was 
consistent with what was obtained in 1999, but the score in 
the left ear was better than before.  Tympanometry indicates 
normal middle ear system mobility and air pressure 
bilaterally.  

During an at a RO hearing in October 2002, the veteran 
presented testimony about the onset and severity of his 
hearing loss.  

VA examination in October 2002 shows that audiometric testing 
revealed pure tone thresholds in the right ear of 55, 70, 75, 
and 80 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 70 decibels.  Pure tone thresholds in the left ear 
were 70, 75, 75, and 80 decibels at the same frequencies.  
The average pure tone threshold for the left ear was 75 
decibels.  Speech recognition scores were 68 percent in the 
right ear and 75 percent in the left ear.  

The examiner noted the veteran questioned whether the speech 
audiometric tests conducted in July 2001 were the same as 
those used for the previous examination in August 1999.  He 
also contended that the word lists used did not include 
speech sounds he had the most difficulty discerning.  The 
veteran described significant hearing and understanding 
difficulty in all but the most ideal listening conditions 
even with his hearing aids.  The veteran has Phonak Sonoforte 
2P3AZ programmable analog hearing aids with directional 
microphones that were issued in January 2002.  

The veteran had mild sloping to profound across the frequency 
range in the right ear.  Moderately severe to profound across 
the frequency range in the left ear.  Other than a 15-decibel 
threshold shift at 500 Hertz in the left ear, hearing levels 
remained essentially unchanged relative to the July 2001 
audiogram.  The four-frequency pure tone average was 70 
decibels in the right ear and 75 decibels in the left.  Word 
recognition was poor in both ears; 68 percent in the right 
ear and 52 percent in the left.  Words were presented at an 
intensity level the veteran felt offered the best speech 
clarity (80 db HL, right and 90 db HL, left typical 
conversational intensity was 55 db HL).  Recorded Maryland 
CNC word lists were used.  This protocol is required for VA 
examinations and was used on the last test date as well in 
July 2001.  Word used in word recognition testing contains 
conversational speech.  

In a November 2002 rating decision the evaluation for hearing 
loss was increased to 30 percent evaluation, effective July 
14, 1998.  This was the date of the claim seeking the 
increased rating.

In this case, the veteran's hearing loss will be evaluated 
under the old criteria until the effective date of the change 
in regulations in June 1999.  Thereafter, the degree of 
hearing loss will be evaluated under both the old and the 
current provisions, with the version most favorable to the 
veteran applied.

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an evaluation in excess of 30 percent prior to June 10, 1999 
and an evaluation in excess of 40 percent evaluation since 
June 10, 1999.  This is determined by applying the 
audiometric findings to the rating criteria.

The evidence from July 14, 1998 (the effective date of the 30 
percent evaluation) until June 10, 1999 (new rating criteria 
for evaluation for hearing loss) consists of several VA 
audiometric reports dated from 1998 to 2002.  

The results of the audiogram in July 1998, show that based on 
an average pure tone threshold of 66 decibels in the right 
ear with speech discrimination ability of 72 percent, and 69 
in the left ear with speech discrimination ability of 76 
percent, Table VI indicates a numeric designation of IV for 
the right ear and IV for the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a 20 percent evaluation.  

The results of the audiogram in August 1998, show that based 
on an average pure tone threshold of 66 decibels in the right 
ear with speech discrimination ability of 68 percent, and 73 
in the left ear with speech discrimination ability of 84 
percent, Table VI indicates a numeric designation of VI for 
the right ear and III for the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a 10 percent evaluation.  

The results of the audiogram in August 1999, show that based 
on an average pure tone threshold of 69 decibels in the right 
ear with speech discrimination ability of 68 percent, and 74 
in the left ear with speech discrimination ability of 56 
percent, Table VI indicates a numeric designation of VI for 
the right ear and VIII for the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a 40 percent evaluation.  

The results of the audiogram in July 2001, show that the 
veteran's hearing loss was 20 percent disabling.  Based on an 
average pure tone threshold of 70 decibels in the right ear 
with speech discrimination ability of 68 percent, and 73 in 
the left ear with speech discrimination ability of 76 
percent, Table VI indicates a numeric designation of VI for 
the right ear and IV for the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a 20 percent evaluation.  

The results of the audiogram in October 2002, show that the 
veteran's hearing loss was 40 percent disabling.  Based on an 
average pure tone threshold of 70 decibels in the right ear 
with speech discrimination ability of 68 percent, and 75 in 
the left ear with speech discrimination ability of 52 
percent, Table VI indicates a numeric designation of IV for 
the right ear and VIII for the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a 40 percent evaluation.  

The Board notes that beginning in August 1999, the veteran 
has what is defined by 38 C.F.R. § 4.86(a) as an exceptional 
hearing impairment pattern, as his hearing threshold has 
consistently been 55 decibels or higher in each of the 
applicable frequencies.  Therefore, reference must be made to 
both Tables VI and VIa to determine the higher Roman numeral 
designation for each ear.  In this case, a higher Roman 
numeral designation does not result from one table as opposed 
to the other based on audiological examination results since 
June 1999.  

For example, applying the findings of the August 1999 
audiological examination and using Table VIa, the veteran had 
Level V hearing loss in the right ear and Level VI hearing 
loss in the left ear, which is rated only 20 percent under 
Diagnostic Code 6100.  Likewise, applying the findings of the 
October 2002 audiological examination and using Table VIa, 
the veteran had Level VI hearing loss in the right ear and 
Level VI hearing loss in the left ear, which is rated only 30 
percent under Diagnostic Code 6100.  Thus, the provisions 
added to 38 C.F.R. § 4.86 for evaluating exceptional patterns 
of hearing impairment do not operate to the veteran's 
advantage.  

The evidence in this case clearly weighs against the 
assignment of a higher rating.  The requirements of 38 C.F.R. 
§ 4.85 set out the percentage ratings for exact numerical 
levels of impairment required for rating hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The audiometric data indicate that the veteran's 
hearing loss is not compensable at a rate higher than 30 
percent prior to June 10, 1999 or compensable at a rate of 40 
percent since June 10, 1999.

The Board notes that the veteran has complained of difficulty 
understanding people in noisy situations and severe loss of 
hearing to the point where he is unable to carry on a 
conversation despite the use of hearing aids and has trouble 
hearing in every type of listening situation.  There is no 
reason whatsoever to doubt the veteran's statements.  
However, ratings for hearing loss must be based on the tests 
administered.  There is no basis in the rating code for such 
situational difficulties.  His lay statements are competent 
evidence to the extent that they concern observable symptoms.  
As a lay person, however, he is not qualified to render a 
medical diagnosis or opinion as to the severity of his 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore the current level of disability shown is 
encompassed by the ratings assigned and with due 
consideration to the provisions of 38 C.F.R. § 4.7, higher 
evaluations are not warranted for any portion of the time 
period under consideration. 


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss prior to June 10, 1999 is denied.

Entitlement to an evaluation in excess of 40 percent from 
June 10, 1999 is denied.


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.  In the section entitled 
"Representation before VA," filing a "Notice of 
Disagreement with respect to the claim on or after November 
18, 1988" is no longer a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing 
you.



 


